Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 1 of 32. PageID #: 3553


  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO
  ------------------------------------------------------------------
  UNITED STATES,                                                   :
                                                                   :   Case No. 1:19-cr-148
                        Plaintiff,                                 :
                                                                   :
  vs.                                                              :   OPINION & ORDER
                                                                   :   [Resolving Doc. 237]
  JAMES ALLEN CLARK,                                               :
                                                                   :
                        Defendant.                                 :
  ------------------------------------------------------------------

  JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

            On September 26, 2019, the United States charged James Allen Clark with thirty-

  one-counts related to alleged schemes to defraud government agencies. 1 The Government

  alleged that Clark conspired with four codefendants to illegally obtain set-aside and sole-

  source government construction contracts.

            The Government claims that Clark worked on government construction contracts by

  misrepresenting that his codefendants would supervise and perform the construction

  contracts. The Government says the codefendants fronted for the contracts and that Clark’s

  company gave major financial backing for the projects and performed most of the contract

  work.

            On November 6, 2019, a jury convicted Clark on thirteen counts for wire fraud,

  false claims, major fraud, and conspiracy charges. 2

            On November 20, 2019, Clark moved for a judgment of acquittal notwithstanding

  the verdict on the thirteen counts. 3 In the alternative, Clark moved for a new trial. 4 The

  1
    Doc. 145. The Government originally charged Clark with seventy-one criminal counts on March 13, 2019.
  Doc. 1.
  2
    Doc. 223.
  3
    Doc. 237.
  4
      Id.
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 2 of 32. PageID #: 3554
  Case No. 1:19-cr-148
  Gwin, J.

  Government opposed; 5 Clark replied. 6

          Upon review, the Court DENIES Clark’s motion for a judgment of acquittal on most

  of the charges because enough evidence supports the jury’s verdict. On the false claims

  charges related to the NASA Plum Brook contract, insufficient evidence supported the

  convictions and the Court GRANTS Defendant Clark’s motion for judgment of acquittal on

  those charges.

          The Court DENIES Defendant’s motion for a new trial. At the Government’s

  request, the Court wrongly allowed the United States to give cooperating witness testimony

  that those witnesses had already admitted that a conspiracy existed. But, a new trial is not

  warranted because Clark was not sufficiently prejudiced by the admission of his

  codefendants’ guilty pleas.

                                                I.       Background

          From 1997 until 2015, James Allen Clark acted as the vice-president of Enola

  Contracting Services. 7 From 2000 until 2009, Enola participated in the Small Business

  Administration’s 8(a) program. 8

            The Small Business Administration’s 8(a) Business Development Program is a

  federal government procurement program to help small disadvantaged businesses obtain

  sole-source and set-aside contracts. 9 Under the 8(a) Program, only certified program

  participants can compete for the 8(a) Program contracts. 10 To be eligible, businesses have



  5
    Doc. 247.
  6
    Doc. 258.
  7
    Doc. 145 ¶ 37.
  8
    Id. ¶ 38. Clark understood the 8(a) regulations well. Doc. 213 at 188-90.
  9
    Doc. 145 ¶ 25.
  10
     Id. ¶ 25. “A ‘sole-source’ award was directed to a specific small business and a ‘set-aside’ award was limited
  to a particular category of businesses that met the relevant SBA program participation criteria.” Id. ¶ 23.
                                                         -2-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 3 of 32. PageID #: 3555
  Case No. 1:19-cr-148
  Gwin, J.

  to meet certain criteria—including being at least 51 percent unconditionally owned and

  controlled by a socially and economically disadvantaged individual. 11 The 8(a) Program

  allows its participant companies to receive contract help from other companies but requires

  the certified contractor retain control of the 8(a) Program participant. 12 The 8(a) Program

  certification is time limited.

             In 2009, Enola graduated from the 8(a) Program. After this 2009 program

  graduation, Enola lost eligibility to receive further 8(a) Program set-aside and sole-source

  contracts. At the time of the government contracts in this case, Enola was a successful and

  profitable construction business. 13 Reflecting this past construction completion success,

  Enola had access to significant bonding ability.

             8(a) Program contracts require 8(a) Program contractors to post contract and

  performance bonding. Typically, construction companies and their owners co-sign and

  guarantee construction completion bonds. 14 With those indemnification and guarantee

  agreements, owners and construction companies commit to reimburse bonding companies

  for any default completion expenses absorbed by the bonding company. 15 Past

  construction completion success and free financial resources control a construction

  company’s ability to obtain construction payment and performance bonding. 16

             The Government says that Defendant Clark used Enola’s bonding capacity to

  exercise control over 8(a) companies Arrow Construction Group, LLC, and HDJ Security,




  11
       Id. ¶¶ 26-27.
  12
       Id.
  13
     Doc. 243 at 154-56.
  14
     Doc. 213 at 105; Doc. 145 ¶ 35.
  15
     Doc. 213 at 270-71; Doc. 145 ¶ 35.
  16
     Doc. 213 at 105.
                                                  -3-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 4 of 32. PageID #: 3556
  Case No. 1:19-cr-148
  Gwin, J.

  Inc. 17 The Government argued that Clark gained control of these 8(a) Program companies’

  projects and used them as proxies to benefit from set-aside and sole-source contracts that

  Clark and Enola were otherwise not permitted to benefit from. 18

             The Government argued that Clark’s and Enola’s bonding support led to Clark’s and

  Enola’s control of the 8(a) Program contracts. 19 Because these 8(a) construction contracts

  had large subcontracts that Enola paid and because the 8(a) Program contractors badly

  negotiated some of the 8(a) Program contracts, Clark or Enola may not have made any

  contract profits. Irrespective, the Government claims that Clark and Enola took enough

  control of the 8(a) Program contractor co-defendants to make the relationship fraudulent. 20

             The Government charged that Clark also used this type of scheme to control set-

  aside contracts under a similar procurement program—the Department of Veterans’ Affairs

  (“VA”) Service-Disabled Veteran Owned Small Businesses (“SDVOSBs”) program. 21

  Specifically, the Government says that Clark secretly bonded and secretly partly owned

  P&E Construction, a SDVOSB certified company. 22 The Government alleges that Clark

  received revenue and exercised control that would have also disqualified P&E Construction

  from the SDVOSB program. 23




  17
       Doc. 145 ¶¶ 10-12, 72.
  18
       Id. ¶ 72.
  19
     Id.
  20
     Id.
  21
     Id. This program restricts eligibility for certain government contracts to SDVOSBs. Id. ¶ 28. To be eligible
  for the SDVOSB program, the veteran-owned business must meet several criteria, including that the veteran
  must unconditionally own 51 percent of the SDVOSB, and control the management and daily operations of
  the business. Id. ¶¶ 57-58.
  22
     Id. ¶¶ 59-71.
  23
       Id.
                                                        -4-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 5 of 32. PageID #: 3557
  Case No. 1:19-cr-148
  Gwin, J.

            For these schemes, the Government charged Clark and four codefendants in a thirty-

  three-count indictment 24:

   Defendants               Counts                 Violations             Description
   James Allen Clark        21                     18 U.S.C. § 1349       Conspiracy to
   Eric Louie Hogan                                                       Commit Wire Fraud
   Kevin James Alford
   Harvey Daniels Jr.
   James Allen Clark        22-23                  18 U.S.C. § 1343       Wire Fraud
   Eric Louie Hogan
   Kevin James Alford
   James Allen Clark        24-25                  18 U.S.C. § 1343       Wire Fraud
   Eric Louie Hogan
   Harvey Daniels Jr.
   James Allen Clark        27                     18 U.S.C. § 286        Conspiracy to
   Eric Louie Hogan                                                       Submit False Claims
   Kevin James Alford
   James Allen Clark        28-30                  18 U.S.C. § 287        False Claims
   Eric Louie Hogan
   Kevin James Alford
   James Allen Clark        31-33                  18 U.S.C. § 1031       Major Fraud
   Eric Louie Hogan
   Kevin James Alford


            Defendant Clark’s four codefendants pleaded guilty. Clark went to a jury trial. At

  the end of the Government’s case, Clark moved for a judgment of acquittal on all counts.

  The Court granted Defendant’s motion as to honest services wire fraud counts—1 through

  20—but denied it as to the remaining counts—21 through 33. Clark then presented his

  case, testifying in the process.

            The jury convicted Clark on all the submitted counts. Clark now renews his motion

  for a judgment of acquittal on counts 21 through 33.




  24
       Doc. 145.
                                                 -5-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 6 of 32. PageID #: 3558
  Case No. 1:19-cr-148
  Gwin, J.

                                                    II.      Discussion

             A. Motion for Acquittal

             Clark moves for judgment of acquittal under the Federal Rule of Criminal Procedure

  29(c).

             Rule 29 requires the court to “enter a judgment of acquittal of any offense for which

  the evidence is insufficient to sustain a conviction.” 25 In assessing a defendant’s motion for

  acquittal, the court considers the evidence in a light most favorable to the Government and

  determines whether any rational trier of fact could have found the essential elements of the

  crime beyond a reasonable doubt. 26 “Substantial and competent circumstantial evidence

  by itself may support a verdict and need not remove every reasonable hypothesis except

  that of guilt. “ 27

             The Court addresses Clark’s motion as it relates to each count.

                 1. Sufficient Evidence Supported the Wire Fraud Counts, Including the
                    Conspiracy to Commit Wire Fraud.

             Clark argues that there was insufficient evidence for any rational juror to convict

  him of wire fraud. 28

             To convict Defendant of wire fraud in violation of 18 U.S.C. § 1343, the

  Government needed proof “(1) that the defendant devised and willfully participated in a

  scheme to defraud; (2) that he used or caused to be used an interstate wire communication




  25
       Fed. R. Crim. P. 29(a).
  26
       United States v. Connery, 867 F.2d 929, 930 (6th Cir. 1989).
  27
       United States v. Fisher, 648 F.3d 442, 450 (6th Cir. 2011) (internal citation omitted).
  28
       Doc. 237-1 at 22-26
                                                            -6-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 7 of 32. PageID #: 3559
  Case No. 1:19-cr-148
  Gwin, J.

  in furtherance of the scheme; and (3) that he intended to deprive the victim of money or

  property.” 29

             Clark challenges only the first element—that he devised and willfully participated in

  a scheme to defraud. Specifically, Clark says that his bonding support and teaming

  agreements did not support wire fraud convictions because Clark’s arrangements were

  disclosed to the relevant government officials or otherwise followed controlling

  regulations. 30

             Clark’s arguments fail. Construing the evidence in the light most favorable to the

  Government, the arrangements were not in compliance with the relevant regulations.

  Moreover, Clark and his co-conspirators only partially disclosed his involvement. And

  Clark and his co-conspirators made most of these disclosures only after supervising contract

  officials had already raised concerns about Clark’s and Enola’s control.

             The Court briefly describes evidence supporting each wire fraud count.

                     a. Count 22 & 23: Wire Fraud Arising Out of NASA Plum Brook Station
                        Contract

             The Government presented evidence that Clark and Eric Hogan concealed Clark’s

  involvement in Hogan’s company, P&E Construction, and this concealment helped P&E

  Construction keep its SDVOSB certification. Relevant to counts 23 and 23, a reasonable

  juror could find that Clark and Hogan falsely used P&E’s SDVOSB status to receive a set-

  aside contract at NASA Plum Brook Station.

             As a SDVOSB-certified company, Eric Hogan needed to control P&E Construction.




  29
       United States v. Cunningham, 679 F.3d 355, 370 (6th Cir. 2012) (internal quotations omitted).
  30
       Doc. 237-1 at 23-25.
                                                         -7-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 8 of 32. PageID #: 3560
  Case No. 1:19-cr-148
  Gwin, J.

          Before 2012, P&E qualified for SDVOSB contracts. 31 However, in 2012, a

  competing company challenged P&E’s SDVOSB status. 32 In challenging P&E

  Construction’s SDVOSB status, that competing company argued that “Clark had too much

  undue influence on P&E, and, therefore, [P&E] didn’t meet the criteria to be a service-

  disabled vet[eran-owned business].” 33

          In response and in August 2012, the VA investigated P&E’s SDVOSB eligibility—

  focusing on claims that Hogan was unduly dependent on Clark for employment, bonding,

  and financial support. 34

          These Government construction contracts require contractors to obtain third-party

  performance bonding. 35 When underwriting these bonds, insurers require construction

  company owners to indemnify the bond insurer for any bond claim payments. 36 Past

  contract performance and contractor and indemnifier balance sheets control bond

  availability. 37

          On September 11, 2012, the VA concluded that P&E’s reliance on Clark for

  bonding, and Hogan’s employment with Enola, disqualified P&E from the SDVOSB

  program. 38

          Hogan and Clark tried to regain P&E’s SDVOSB certification—by misrepresenting

  Clark’s P&E involvement. On September 12, 2012, Defendant Clark provided a draft letter




  31
     Doc. 242 at 171-73.
  32
     GX 2029.
  33
     Doc. 242 at 189.
  34
     See GX 2031.
  35
     Doc. 207 at 68.
  36
     Doc. 213 at 162; Doc. 207 at 72.
  37
     See Doc. 242 at 99; Doc. 243 at 142.
  38
     GX 2033.
                                               -8-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 9 of 32. PageID #: 3561
  Case No. 1:19-cr-148
  Gwin, J.

  and asked his bond underwriter to send the letter to the VA. 39 The bond underwriter’s

  letter to the VA falsely stated that P&E had its own bonding and that P&E Construction’s

  bonding was independent of Enola’s bonding. 40 On September 13, 2012, Clark told

  Hogan that he would transfer Clark’s P&E shares back to Hogan “on paper” but would

  continue providing Enola-supported bonding through an “off-line” agreement with his

  bonding company. 41

             On September 14, 2012, Clark emailed the VA contract specialist and falsely

  represented that Clark would be transferring his 49% P&E share to Hogan. 42

             These were false representations. Despite divesting himself “on paper” of his

  controlling interests in P&E, Clark continued to exert control and influence over, and

  expect profit from P&E’s operations. 43 Hogan and P&E did not have stand-alone bonding. 44

  Clark continued providing bonding support to P&E Construction. 45




  39
     Doc. 242 at 191, 199-201; GX 2034.
  40
     GX 2034.
  41
     Doc. 242 at 197; GX 2039.
  42
     GX 2040.
  43
     Doc. 242 at 198 (“Q. What was the profit relationship and the ownership relationship after that, even though
  [Clark] gave it back to you on paper? A. I still was going to give him 49 percent”); Doc. 242 at 205 (“After that
  [Clark] still stayed 49 percent”); Doc. 242 at 209 (Clark and Hogan still partners “just like it’s always been”);
  GX 2047 (October 31, 2012, Clark/Hogan email about P&E status with VA); GX 2050 (November 26, 2012,
  Hogan email to Clark regarding P&E’s status in VA registry); GX 2052 (January 4, 2013, Hogan email to Clark
  – “We are back in business!”) (emphasis added); GX 2054 (Clark April 11, 2013, email to Hogan: “I am telling
  [Hartford underwriter] that I had to give you back the stock to get the SDVO[S]B certification renewed due to
  the VA regs but that you and I are still partners on paper 51/49 . . . just like its [sic] always been”); GX 5009
  (March 4, 2013, Clark email to Hogan asking “did we lose all profit at [Robley Rex]?”); GX 5017 (March 18,
  2014, Clark email noting he provided bonding on P&E NASA contract, and that Clark approved of P&E bid
  Alford submitted for the NASA contract); GX 5010; GX 5011; GX 5012; GX 5013; GX 5014 (May-September
  2013 Enola contracts, invoices and payments to Labor Finders directing labor and workers on P&E Robley Rex
  contract); GX 6017 (Clark falsely representing himself as a P&E employee to gain access to NASA facilities in
  March 2013).
  44
     Doc. 242 at 203-04.
  45
       Id.
                                                         -9-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 10 of 32. PageID #: 3562
  Case No. 1:19-cr-148
  Gwin, J.

          After these misrepresentations, the VA recertified P&E as a SDVOSB. 46 And,

  ultimately, P&E obtained the NASA Plum Brook Station contract after recovering the

  SDVOSB certification.

          In summary, Clark participated in a scheme to conceal his significant control of a

  purportedly SDVOSB-eligible company to obtain potential benefits from a SDVOSB

  contract P&E Construction would otherwise be ineligible to receive. Clark’s

  misrepresentations were material and intentional. The Government offered sufficient

  evidence for a rational juror to find Clark guilty of counts 22 and 23.

                   b. Count 24: Wire Fraud Arising Out of U.S. Navy Test Track Contract

          The Government presented evidence that Clark and two co-conspirators, Jennifer

  Snider and Kent Reynolds, defrauded the U.S. Navy by concealing Clark’s control over

  Snider and Reynolds’s 8(a) company, Arrow Construction. Relevant to count 24, the

  Government presented evidence that Clark and his co-conspirators concealed Clark’s

  control level of Arrow Construction at two stages.

                          i.    Bonding Support and Teaming Agreement

          Clark, Snider, and Reynolds first concealed Clark’s bonding and teaming agreement

  with Arrow.

          In 2011, a Naval contracting officer solicited Snider and Arrow to offer an 8(a)

  Program proposal. 47 At the time, Arrow had 8(a) certification and had a history of working

  on a SBA approved mentor-protege basis with Island Mechanical Contractors. 48 In their




  46
     Doc. 242 at 208; GX 2052.
  47
     Doc. 213 at 249.
  48
     Id. at 181, 186; Doc. 242 at 24-25.
                                                -10-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 11 of 32. PageID #: 3563
  Case No. 1:19-cr-148
  Gwin, J.

  relationship, Island Mechanical supported job bonding that Arrow could not otherwise

  obtain. 49

          But near the same time the Naval contracting official contacted Arrow about

  negotiating a test track reconstruction, Arrow and Island Mechanical were in a bad contract

  dispute related to a different job. 50 Island Mechanical claimed that Arrow Construction

  failed to pay a subcontractor and that the unpaid subcontractor had made claims on the

  bond that Island Mechanical had agreed to indemnify. 51

          Without Island Mechanical’s support and with this earlier job default, Arrow

  Construction had no way to obtain bonding to accept the Navy offer for the Test-Track-

  Contract. 52 Arrow Construction needed bonding to receive the Test-Track-Contract. 53

          Snider then first met Clark. After their meeting, Clark offered to bond Arrow for the

  test track reconstruction project. 54 Clark conditioned his bonding support on Arrow

  signing a teaming agreement with Clark’s company, Enola. 55 The teaming agreement

  provided that (1) 90% of the proceeds go to Enola with 10% going to Arrow; (2) with this

  90% of the proceeds, the teaming agreement required Enola to absorb all project costs and

  control, including hiring, supervising and paying subcontractors; (3) Enola would keep

  project records; and (4) Enola would prepare all “Progress Billings” and submit them to

  Arrow for Arrow to forward to the Navy . 56




  49
     Doc. 213 at 186; Doc. 242 at 25.
  50
     Doc. 242 at 11-12, 258-60.
  51
     Id. at 11-12, 45, 258-60.
  52
     Doc. 213 at 190-91.
  53
     Id. at 361.
  54
     Id. at 190-91.
  55
     Id. at 192-93.
  56
     GX 3004A.
                                                -11-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 12 of 32. PageID #: 3564
  Case No. 1:19-cr-148
  Gwin, J.

          Although teaming relationships were allowed, Arrow’s Test-Track-Contract required

  that at least 15% of the job labor be performed by Arrow employees. 57 The 8(a)

  regulations also require the 8(a) firm to perform 15% of the job labor. 58

          Clark pressured Snider and Reynolds to not disclose the arrangement to the Small

  Business Administration. 59 With this undisclosed arrangement in place, the Navy awarded

  Arrow the Test Track project in September 2011. 60

                        ii.    Arrow’s Financial Problems Lead to Clark Taking Further Control

          Clark, Snider, and Reynolds next concealed Clark’s growing control over Arrow.

  SBA Section 8(a) program contractors commit to tell the SBA about any control changes. 61

  While Clark’s and Enola’s Arrow Construction control was originally vague, Clark soon

  took major control of the Test-Track-Contract. Clark specially took control of the project

  after Clark needed to front payment for earlier Arrow Construction debts.

          Likely, Clark agreed to supply bonding and indemnification to Arrow Construction

  after considering the construction work and the contract price. Clark, however, did not

  appreciate that Arrow had major debts and issues that exposed Clark to need to make

  major payments to keep Arrow operating, and more importantly to protect Clark from

  indemnification claims if Arrow failed. Independent of these criminal charges, Clark’s

  Arrow Construction involvement may have been one of Clark’s dumbest business

  involvements.

          There were several reasons that Clark took greater Arrow control.


  57
     See GX 3000.
  58
     Doc. 207 at 77.
  59
     Doc. 213 at 193.
  60
     See id. at 203.
  61
     Doc. 207 at 83, 86-87, 117.
                                                 -12-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 13 of 32. PageID #: 3565
  Case No. 1:19-cr-148
  Gwin, J.

             First, Snider’s brother-in-law stole over $30,000 from Arrow’s bank account. 62 The

  Navy had reimbursed Test-Track-Contract bonding costs, and Snider’s brother-in-law

  Johnny Dunaway took the money. 63 Because Arrow, Snider and Reynolds could not cover

  the bond cost, Clark personally paid the bond cost. 64

             Second, the Test-Track-Contract included significant asphalt and specialized paving.

  Clark, Snider and Arrow intended that Arrow would subcontract this work. In giving its

  Test-Track-Contract proposal, Arrow relied upon an Oxford subcontract paving proposal. 65

  But Arrow did not catch that the Navy Contract also required that a large parking lot be

  paved. 66 The Oxford paving subcontract proposal did not include the parking lot. 67

  Because Test-Track-Contract required Arrow Construction to pave the parking area, Arrow

  would need to absorb the $200,000 - $300,000 additional paving cost that Snider had not

  included in the Arrow bid. 68

             Third, Arrow Construction had defaulted on subcontractor payments on work it had

  earlier performed with Island Mechanical. 69 On that earlier job, a subcontractor made a

  claim against Zurich Insurance Company, the company that had bonded the earlier work. 70

  To avoid Zurich levying against Test-Track-Contract revenues, Clark paid roughly $150,000

  to pay off claims related to the earlier contract to avoid a levy on the test track government

  payments. 71


  62
       Doc. 213 at 201, 205.
  63
       Id.
  64
       Id. at 201-02.
  65
       Doc. 243 at 110-12.
  66
     Id.
  67
     Id.
  68
     Id.
  69
     Id. at 120-23.
  70
     Id.
  71
     Id.
                                                  -13-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 14 of 32. PageID #: 3566
  Case No. 1:19-cr-148
  Gwin, J.

          Fourth, Johnny Dunaway came out of the woodwork and claimed that he owned

  49% of Arrow Construction. 72 As described, Dunaway had earlier removed over $30,000

  from Arrow Construction that was supposed to pay the Test-Track-Contract bonding costs. 73

  Dunaway now demanded $75,000 for his claimed 49% share and threatened that he could

  stop reimbursement to Clark for the monies that Clark had already invested in Arrow.

  Clark paid Dunaway $25,000 to stop Dunaway’s claim. Once again, Clark used his own

  money to pay Dunaway off. 74

          After these changes to Arrow’s position and ability to complete the contract, Clark

  took significantly more control of the Test-Track-Contract execution and financials. By the

  time work on the contract began, Arrow Construction “didn’t have any employees at that

  point.” 75 Clark loaned three Enola employees to supervise the subcontractor work on the

  Test Track contract. 76 Subcontractors performed the actual demolition and construction

  work. Snider was “not very much” in “the loop.” 77 Snider merely did the billing for the

  job following Clark’s instructions. 78 Mostly, Snider played “catch-up and put out old fires”

  related to Arrow Construction’s earlier mentor-protégé Island Mechanical. 79

          Despite knowledge that the SBA required disclosure of financial positions affecting

  control of 8(a) contractors, Clark failed to disclose his major Arrow Construction

  investments to the Navy or to the SBA.




  72
     Doc. 213 at 211-12.
  73
     Id. at 201, 205.
  74
     Doc. 243 at 122.
  75
     Doc. 213 at 207.
  76
     Id. at 206.
  77
     Id. at 218.
  78
     Id. at 219-20.
  79
     Id. at 207.
                                               -14-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 15 of 32. PageID #: 3567
  Case No. 1:19-cr-148
  Gwin, J.

             In March 2012, a Navy contracting officer contacted Snider and asked whether

  Arrow was insolvent. 80 Arrow’s former partner, Island Mechanical, had apparently

  contacted the Navy contracting officer during a time when Island Mechanical was

  continuing its dispute with Arrow Construction on their former construction

  collaboration. 81

             In response to the Navy contracting officer’s questions, Clark wrote a letter and gave

  the letter to Snider. 82 He then asked Snider to include Clark’s letter with Snider’s

  response. 83 She did. 84

             Snider and Clark’s letters to the contracting officer disclosed that Clark had given

  Arrow project assistance. 85 However, Clark’s letter understated Clark’s and Enola’s Arrow

  Construction involvement. 86

             Clark had given a $2.8 million personal guarantee to the bonding company to

  obtain the Test-Track-Contract bond. 87 As described, Clark had paid more than $250,000

  for Arrow debts that predated his Arrow contact. 88 Clark shared access to Arrow

  Construction’s bank account and controlled subcontractor supervision and payments. 89

  Clark and Snider did not disclose this to the Navy or the SBA.




  80
       Id. at 222.
  81
     Id. at 230.
  82
     Id. at 222-229.
  83
     Id.
  84
     Id.
  85
       Id. at 224.
  86
       Id. at 222-229.
  87
       Id. at 191-93; GX 3000.
  88
       Doc. 243 at 120-28.
  89
       Doc. 213 at 209.
                                                   -15-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 16 of 32. PageID #: 3568
  Case No. 1:19-cr-148
  Gwin, J.

             The Government also gave evidence that Clark enjoyed Arrow equity ownership

  (even though it was probably worth nothing). 90 Clark received some Arrow ownership

  interest when Clark paid $150,000 to clear subcontractor claims from Arrow’s

  collaborative contract working with Island Mechanical. 91

             In summary, Clark joined a scheme to conceal his level of control of an 8(a)-eligible

  company. Independent of its illegality, the Arrow Construction involvement seems to have

  been a terrible investment decision for Clark. Clark’s misrepresentations and failure to

  disclose his control level were material and were made with Clark’s intent to deceive.

             Sufficient evidence existed for a rational juror to find Clark guilty of count 24.

                    c. Counts 25 & 26: Wire Fraud Arising Out of U.S. Navy Craneway
                       Windows Contract

             The Government presented evidence that Clark and two codefendants, Eric Hogan

  and Harvey Daniels, defrauded the U.S. Navy by concealing Clark’s bonding for and

  partial control over Daniels’s 8(a) company, HDJ Security. Relevant to counts 25 and 26,

  the Government presented evidence that Clark and his codefendants concealed Clark’s true

  HDJ Security involvement to obtain a U.S. Navy sole-source contract for the “Craneway

  Windows” contract at Marine Corps Logistics Base in Albany, Georgia.

             Government Contracting Agent Sam Stringer first reached out to codefendant Eric

  Hogan to see if Hogan’s company, P&E Construction, could do a window replacement

  job. 92 Hogan responded that P&E Construction was no longer an 8(a)-certified company. 93




  90
       Doc. 243 at 121.
  91
       Id.
  92
       Doc. 242 at 224-25.
  93
       Id.
                                                    -16-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 17 of 32. PageID #: 3569
  Case No. 1:19-cr-148
  Gwin, J.

  Stringer then asked Hogan “do you know another 8(a) [that could do the window work]?” 94

  Hogan responded that he would try to find an 8(a) contractor that he could suggest to

  Stringer. 95

              Hogan then contacted Clark, and Clark suggested Arrow Construction, but

  Government Contracting Official Sam Stringer responded that Arrow could not do the

  work. 96 Clark then suggested HDJ Security, and Hogan sent the HDJ suggestion to

  Stringer. 97 Contracting Official Stringer then approached HDJ Security to negotiate an 8(a)

  contract for the window replacement. 98

              The Government contended that Clark exerted excessive control over HDJ

  Security’s Craneway Windows project. 99 The Government argues that Clark knew that the

  sole-source contract needed HDJ control . 100 Despite this knowledge, the Government

  alleged that Clark, Hogan, and P&E Construction unduly controlled the window

  replacement project. 101

              HDJ Security had construction contracts around Florida independent of its work on

  the Craneway Windows Contract. 102 However, HDJ Security was a newer Section 8(a)

  program participant. 103 Daniels knew Clark and Enola had been a successful 8(a)

  contractor and sought Clark’s guidance about the Program. 104



  94
     Id.
  95
     Id.
  96
     Id.
  97
     Id.
  98
     Id.
  99
       Doc. 145 ¶¶ 81-88.
  100
        Id.
  101
        Id.
  102
      Doc. 242 at 82-83.
  103
      Id. at 66-67.
  104
      Id. at 68-69.
                                                  -17-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 18 of 32. PageID #: 3570
  Case No. 1:19-cr-148
  Gwin, J.

             After learning about the contract from Clark and Hogan, HDJ Security received the

  $1.3 million contract for the replacement of Craneways Windows at Marine Corps Logistics

  Base Albany, Georgia. 105

             To accept the contract, HDJ Security needed payment and performance bonding. 106

  At the time HDJ received the Craneway Windows Contract, HDJ Security “did have the

  ability to receive bonding, but that size of contract may have been difficult.” 107

             To help with the needed bonding, Harvey Daniels approached Defendant Clark and

  asked for Clark’s help. 108 Clark agreed to provide the bonding help if Harvey Daniels

  would agree to a teaming relationship with Clark and with Enola Contracting. 109 Daniels

  agreed. 110

             Although teaming relationships were allowed, HDJ Security’s Craneway Windows

  contract required that at least 15% of the job labor be performed by HDJ Security

  employees. 111 The 8(a) regulations also require the 8(a) firm to perform 15% of the job

  labor. 112

             The Government’s evidence shows that a reasonable juror could find that Clark and

  his codefendants fraudulently concealed the extent of Clark’s Craneway Windows Contract

  involvement.

             Although HDJ Security had some bonding ability, Clark and Enola had more. In

  negotiating Clark’s bonding assistance, Clark (falsely) told Daniels that Clark’s bonding


  105
      Id.at 68-69, 224-25.
  106
      Id. at 68-69.
  107
      Id.
  108
      Id.
  109
      Id. at 69-71.
  110
      Id.
  111
      Id.
  112
        Doc. 207 at 77.
                                                 -18-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 19 of 32. PageID #: 3571
  Case No. 1:19-cr-148
  Gwin, J.

  company required that Enola and HDJ enter a teaming agreement for the Craneway

  Windows project. 113 Clark’s and HDJ’s teaming agreement gave Clark and Enola major

  revenue and contract completion responsibilities. 114

              Daniels explained why he agreed to the 95% - 5% revenue split:

              I was new in the 8(a) program, and my experience with acquiring contracts,
              with contracting officers, they typically do not give a contract to someone
              they have not worked with before or know someone that is working with
              them. So I wanted to get my foot in the door on this installation. . . . So I
              decided to take a project where I make no money so that I can build a
              reputation with the contracting officers in the installation. 115

              With his share of the revenues, Daniels absorbed the cost of the inspector, the job

  superintendent, the quality control employee, and all of the office work associated with the

  Craneway Windows Contract. 116 Clark and Enola Construction may have paid some of

  these employee expenses. 117

              Clark and Enola agreed to pay subcontractor expenses. 118

              Clark and Enola did not work on the window replacement contract. Instead, and

  after entering the revenue split agreement, Clark then subcontracted with Hogan’s

  company, P&E, to provide labor and materials and perform the construction work required

  Craneway Windows Contract. 119

              During performance of the contract, Clark sought to inflate HDJ’s project

  involvement because, under the government contract and the regulations, HDJ was


  113
      Doc. 242 at 71. Doc. 213 at 122-23, 138-39.
  114
      GX 4011.
  115
      Doc. 242 at 72.
  116
      Id. at 74-78.
  117
      See GX 4026 (Clark email to Daniels saying “a payment plan needs to be worked out before [Toole] does
  any more work” for HDJ); GX 4047 (Clark email to Daniels that he will sue Daniels to recover Toole’s salary);
  GX 4048 (Clark’s documentation of Toole’s HDJ salary paid for by Enola).
  118
      GX 4010.
  119
        Id.
                                                      -19-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 20 of 32. PageID #: 3572
  Case No. 1:19-cr-148
  Gwin, J.

  supposed to perform 15% of the labor. 120 To meet this quota, the codefendants used a

  scheme with Enola’s employees and Hogan’s P&E employees representing themselves as

  HDJ employees. 121

          These employees generally remained employed by either Enola or P&E Construction

  although they received some HDJ Security compensation. 122 Eric Hogan’s P&E

  Construction performed almost all the Craneway Windows Contract work under a sub-

  contract with Enola and Clark. 123

          Clark also concealed the nature of his own involvement in the project. He advised

  codefendant Hogan to conceal from the Navy’s contracting officer that “HDJ will

  sub[contract] 95 percent of the total contract to Enola to put up the bond, and Enola will

  sub that to P&E onsite to do the job.” 124

          In sum, Eric Hogan and P&E Construction led a scheme to overstate HDJ Security’s

  Craneway Windows Replacement Contract participation. Clark joined in the scheme by

  providing bonding support and providing employee support for the job. Especially Hogan,

  but also Clark assisted HDJ Security and Daniels obtain benefits from an 8(a) contract that



  120
      GX 4008; Doc. 207 at 77.
  121
      GX 4006 (Clark email to Toole, both using Enola contracting email accounts, asking Toole to set up an HDJ
  email account for Hogan); GX 4006 (Hogan email to Clark and Toole, both using Enola contracting email
  accounts, discussing having Daniels claim Hogan as an HDJ employee); Doc. 242 at 230 (“Q: why didn’t you
  send [a request] to Mr. Daniels? [Hogan] A: Because I’d always worked through Allen. My contract was with
  Allen, so I waited on him to tell me what to do.”); Doc. 242 at 78-82, 85 (Daniels testimony that he came to
  know Hogan and Toole because they both worked for Clark, that he did not pay Hogan as an employee, and
  that he did not control Hogan’s day-to-day activities); Doc. 242 at 58-59 (Brewer testimony that he “considered
  myself working for Eric Hogan and P&E,” not HDJ on the Craneway project); GX 4012 and Doc. 242 at 232-
  33) (Hogan email to Daniels stating “I will use one of my folks,” Ronnie Gomillion, to serve as the HDJ safety
  officer and testimony that “[Gomillion] worked for Enola, and Enola gave him to HDJ to work as safety on [the
  Craneway contract]” and “I told [Daniels] that [Brewer] would be his superintendent and then, I think, Ronnie
  Gomillion came from Allen.”).
  122
      Doc. 242 at 74-78.
  123
      GX 4010.
  124
      Doc. 242 at 227.
                                                       -20-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 21 of 32. PageID #: 3573
  Case No. 1:19-cr-148
  Gwin, J.

  they were otherwise ineligible to receive. There is sufficient evidence for a rational juror to

  find Clark guilty of counts 25 and 26.

                     d. Count 21: Conspiracy to Commit Wire Fraud

             Defendant Clark argues that the evidence to support his conviction on the

  conspiracy to commit wire fraud was insufficient. The elements of this offense are that (1)

  two or more people conspired or agreed to commit wire fraud, and (2) Defendant

  knowingly and voluntarily joined the conspiracy. 125

             Because the alleged conspiracy involves much what has covered in the preceding

  sections with respect to the substantive wire fraud counts, that discussion applies here as

  well. The evidence was sufficient to allow the jury to find Clark guilty on count 21.

                 2. Insufficient Evidence Supported the False Claims Counts, Including the
                    Conspiracy to Submit False Claims.

             Clark argues that there was insufficient evidence for any rational juror to convict

  him of submitting or conspiring to submit false claims.

                     a. Counts 28-30: False Claims Arising Out of NASA Plum Brook Station
                        Contract

             In order to convict Defendant of submitting false claims in violation

  of 18 U.S.C. § 287, the Government needed to prove that (a) Defendant presented a false

  claim against the United States; (b) that the claim was based upon a false material fact; and

  (c) that the Defendant knew that the claim was false. 126




  125
        See United States v. Rogers, 769 F.3d 372, 379-80 (6th Cir. 2014).
  126
        18 U.S.C. § 287; United States v. Cox, No. 14-CR-00085-JMH, 2016 WL 69895, at *1 (E.D. Ky. Jan. 5,
  2016).
                                                       -21-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 22 of 32. PageID #: 3574
  Case No. 1:19-cr-148
  Gwin, J.

          Clark argues that “[t]he Government failed to establish any false, fictious [sic], or

  fraudulent claim.” 127 He says that neither Clark nor his codefendants made any affirmative

  false statements, false statements by omission, or implied false statements in the invoices
                                                               128
  submitted to NASA that underlie the false claims counts.           Clark specifically argues that

  “the NASA contract doesn’t contain any express provision that by submitting invoices for

  payment Hogan certified that P&E was an eligible SDVOSB.” 129

          Relatedly, Clark argues that Hogan, not Clark, ran P&E Construction.

          The issue is close because of the materiality requirement.

          The United States does not identify any specific Clark statement to NASA regarding

  the Plum Brook Station work. Instead, the Government seems to argue that the invoice

  submission incorporates a representation that all government regulations have been

  complied with. 130

          The Plum Brook Station contract invoices contain a “Contractor’s Certification.” 131

  With this provision, the submitting government contractor certifies that the invoices “are

  only for performance in accordance with the specifications, terms, and conditions of the

  [contract].” 132 The contract, in turn, required SDVOSB certification. 133

          Clark, himself, never himself submitted the invoices. Instead, Hogan submitted the

  invoices. 134 Hogan owned majority control of P&E Construction but Clark gave bonding

  support for the NASA Plum Brook Station contract. The Government makes the argument


  127
      Doc. 237-1 at 27 (capitalization altered).
  128
      Id. at 28-29.
  129
      Id. at 28 n. 13 (citing GX 6001).
  130
      Doc. 247 at 51-55.
  131
      GX 6133 at 5; GX 6136 at 1; GX 6139 at 1.
  132
      GX 6133 at 5; GX 6136 at 1; GX 6139 at 1.
  133
      GX 6001 at 1-2, 41.
  134
      See GX 6133, 6136, 6139.
                                                   -22-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 23 of 32. PageID #: 3575
  Case No. 1:19-cr-148
  Gwin, J.

  that bonding support and an amorphic retained equity interest gave Clark SDVOSB

  disqualifying control over P&E Construction.

          From these arguments, the Government then jumps to the argument that Hogan’s

  claim submission was improper and that Clark encouraged Hogan’s submission. Finally,

  the Government jumps to the conclusion that Clark is guilty when Hogan and P&E

  Construction sent the NASA contract invoice.

          According to the Government, Clark is guilty because he knew Hogan was

  submitting the invoices and Clark should have known that Hogan would not qualify for the

  SDVOSB program if Clark’s bonding support and minority ownership interest had been

  known.

          To sustain a false claim conviction, the representation or omission must be material.

  “The materiality standard is demanding. The False Claims Act is not `an all-purpose

  antifraud statute,’ or a vehicle for punishing garden-variety breaches of contract or

  regulatory violations.” 135 Similarly, a “misrepresentation cannot be deemed material

  merely because the Government designates compliance with a particular statutory,

  regulatory, or contractual requirement as a condition of payment.” 136 “Materiality, in

  addition, cannot be found where noncompliance is minor or insubstantial.” 137 “[W]hen

  evaluating materiality under the False Claims Act, the Government's decision to expressly

  identify a provision as a condition of payment is relevant, but not automatically

  dispositive.” 138



  135
      Universal Health Servs., Inc. v. United States, 136 S. Ct. 1989, 2003-04 (2016).
  136
      Id.
  137
      Id. at 1995.
  138
      Id.
                                                         -23-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 24 of 32. PageID #: 3576
  Case No. 1:19-cr-148
  Gwin, J.

          In Escobar, the Supreme Court limited the FCA “implied false certification” theory,

  holding that a defendant may be liable under that theory only when it “submits a claim for

  payment that makes specific representations about the goods or services provided, but

  knowingly fails to disclose the defendant's noncompliance with a statutory, regulatory, or

  contractual requirement.” 139

          Under Escobar, materiality is not judged in a vacuum. Rather, materiality depends

  on the context of the relevant decision impacted by the alleged false statement - “the effect

  on the likely or actual behavior of the recipient of the alleged misrepresentation.” 140 The

  materiality standard is rigorous. 141

          Restating, the Government argues that Hogan needed to voluntarily disclose Clark’s

  retained P&E Construction ownership interest and argues that Clark is criminally liable

  because Hogan did not make the disclosure. The Government does not contend that

  Hogan made any affirmative misrepresentation about Clark’s interest when he bid on the

  NASA contract; only that he did not disclose Clark’s interest. The Government does not

  contend that Clark made any misrepresentations regarding the NASA contract, only that

  Clark failed to disclose Clark’s somewhat unclear continued equity interest in P&E

  Construction.

          This evidence was insufficient to establish the materiality of Clark or Hogan’s

  omission.




  139
      Id. at 1996.
  140
      Id. at 2002 (internal quotation marks omitted).
  141
      Id. at 2004.
                                                        -24-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 25 of 32. PageID #: 3577
  Case No. 1:19-cr-148
  Gwin, J.

             To be sure, two years before the NASA contract, Eric Hogan’s SDVOSB certification

  was taken away after a competing contractor filed a complaint. Hogan and Clark

  responded and falsely represented that Clark had given up his P&E Construction equity

  interest. Instead, Clark kept some unspecific equity interest. And kept some control input.

             But 8(a) Program companies are allowed to have some outside bonding support and

  minority ownership. Therefore, even if Clark and Hogan disclosed Clark’s involvement,

  NASA may still have paid P&E on the invoices.

             In sum, there is insufficient evidence for a rational juror to find Clark guilty of

  counts 28, 29, and 30.

                     b. Counts 27: Conspiracy to Submit False Claims, 18 U.S.C. § 286

             Defendant argues that the evidence to support his conviction on the conspiracy to

  submit false claims was insufficient. 142

             The elements of this offense are that:

             (1) the defendant entered into a conspiracy to obtain payment or allowance
             of a claim against a department or agency of the United States; (2) the claim
             was false, fictitious, or fraudulent; (3) the defendant knew or was deliberately
             ignorant of the claim’s falsity, fictitiousness, or fraudulence; (4) the defendant
             knew of the conspiracy and intended to join it; and (5) the defendant
             voluntarily participated in the conspiracy. 143

             Because the conspiracy alleged in the superseding indictment involved the Clark-

  Hogan activity described above, much of what the Court said in the preceding section with

  respect to the substantive false claims counts applies here as well. The evidence was

  insufficient to allow the jury to find Clark guilty on count 27.




  142
        Doc. 237-1 at 22, 25.
  143
        United States v. Dedman, 527 F.3d 577, 593-94 (6th Cir. 2008).
                                                       -25-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 26 of 32. PageID #: 3578
  Case No. 1:19-cr-148
  Gwin, J.

                 3. Sufficient Evidence Supported the Major Fraud Counts.

              Clark argues that there was insufficient evidence for any rational juror to convict

  him of the major fraud claims. 144 He says that these counts cannot stand for the same

  reasons that the wire fraud counts cannot stand. 145

              Considering that the Court has concluded that the wire fraud convictions related to

  the NASA contract can stand, the Court summarily rejects this this challenge.

              B. Motion for a New Trial

              In the alternative, Clark moves for a new trial under Federal Rule of Criminal

  Procedure 33. 146

              Rule 33 provides that a court may “vacate any judgment and grant a new trial if the

  interest of justice so requires.” 147 “The paradigmatic use of a Rule 33 motion is to seek a

  new trial on the ground that the verdict was against the manifest weight of the

  evidence.” 148 Under this motion, the district judge may act as a “thirteenth juror,”

  assessing the credibility of witnesses and the weight of the evidence. 149 ”Generally, such

  motions are granted only in the extraordinary circumstance where the evidence

  preponderates heavily against the verdict.” 150




  144
        Doc. 237-1 at 30-31.
  145
        Id.
  146
      Doc. 237-1 at 31-37.
  147
      Fed. R. Crim. P. 33(a).
  148
      United States v. Munoz, 605 F.3d 359, 373 (6th Cir. 2010) (international citation omitted).
  149
      United States v. Lutz, 154 F.3d 581, 589 (6th Cir. 1998).
  150
      United States v. Graham, 125 Fed. Appx. 624, 628 (6th Cir. 2005).
                                                         -26-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 27 of 32. PageID #: 3579
  Case No. 1:19-cr-148
  Gwin, J.

              Acting in the interest of justice under Rule 33 also “allows the grant of a new trial

  where substantial legal error has occurred.” 151 However, a defendant in a criminal case

  “bears the burden of proving that a new trial should be granted.” 152

              Clark asserts two arguments under Rule 33. First, he says that the jury’s verdict was

  against the manifest weight of the evidence for the reasons he identified in his Rule 29

  argument. 153

              The Court rejects Clark’s first argument as to the charges sustained above. There

  was enough evidence to support the jury’s verdict as to those charges.

              Second, Clark argues that the Court should grant a new trial due to a substantial

  legal error. 154 Specifically, Clark says that the Court erred by allowing Clark’s co-

  conspirators to testify that they pleaded guilty to the same crimes with which Clark was

  charged. 155

              Clark correctly argues that the Court erred in allowing the Government to ask

  cooperating witnesses whether they had already pled guilty to conspiring with Clark.

              This plea agreement issue arose before trial when Clark moved in limine to exclude

  evidence of the guilty pleas. 156 In support of the motion, Clark represented that he would

  not use the co-conspirators’ plea agreements to challenge the co-conspirators’ credibility. 157

  He acknowledged that “a plea agreement of a testifying alleged co-conspirator may

  [otherwise] be admissible when the co-conspirator’s credibility is at issue[,] [b]ut where the


  151
        Munoz, 605 F.3d at 373.
  152
        United States v. Davis, 15 F.3d 526, 531 (6th Cir. 1994); accord United States v. Seago, 930 F.2d 482, 488
  (6th Cir. 1991).
  153
      Doc. 237-1 at 32.
  154
        Id.
  155
        Id.
  156
        Doc. 177.
  157
        Doc. 177-1 at 1.
                                                         -27-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 28 of 32. PageID #: 3580
  Case No. 1:19-cr-148
  Gwin, J.

  defense does not intend to challenge the witness’s credibility based on his plea agreement,

  the relevance of the plea agreement disappears.” 158

              In opposing Clark’s motion in limine, the Government argued that it could solicit

  co-conspirator plea agreements evidence because “the government is allowed to have a

  jury consider and assess the credibility of its witnesses at trial” and that any prejudice could

  be cured by jury instructions and a “timely admonishment by the court.” 159

              The Court sided with the Government and denied Clark’s motion in limine. Upon

  reconsideration of this issue with the instant motion, the Court finds that it erred in

  allowing the Government to elicit testimony about the co-conspirator guilty pleas.

              Whether a co-conspirator’s guilty plea is admissible turns on the purpose for which

  it is offered. 160 Evidence of a co-conspirator’s plea cannot be offered to prove a defendant’s

  guilt. 161 However, with an appropriate limiting instruction, a co-conspirator’s guilty plea

  may sometimes be considered as evidence relevant to a witness’s credibility. 162

              Most typically, where a defendant has not given up the right to challenge the

  collaborator’s testimony as influenced by the plea agreement, the plea agreement is

  relevant. In using a plea agreement with a cooperation provision, defendants logically

  cross examine about the plea agreement to suggest that the plea agreement biases the

  witness’s testimony to curry favor the prosecution.




  158
        Id.
  159
        Doc. 197.
  160
        See United States v. Walker, 871 F.2d 1298, 1303 (6th Cir. 1989).
  161
        United States v. Sanders, 95 F.3d 449, 454 (6th Cir. 1996) (citing United States v. Blandford, 33 F.3d 685,
  709 (6th Cir. 1994)).
  162
        Id.
                                                         -28-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 29 of 32. PageID #: 3581
  Case No. 1:19-cr-148
  Gwin, J.

             In trials where defendants do not commit to give up attacking the witness’s

  testimony with the cooperating plea agreement, there is also logic to allow prosecutors to

  introduce the plea agreement in the prosecutor’s direct examination.

             CANDOR WITH JUDGES AND JURORS IS CRUCIAL TO ATTORNEY

  PRESENTATIONS. With knowledge that the defense cross examination has not forsworn

  attacking the witness’s credibility with the plea agreement, prosecutors can logically initiate

  questions on the plea agreement in an effort to appear candid with the jury.

             The question here is whether a co-conspirator’s guilty plea is admissible on

  credibility grounds when the defendant commits to give up a cooperator plea agreement

  credibility challenge.

             The parties cite no in-circuit case directly answering this question, and the Court

  knows of none. The Government seems to take the position that evidence of a testifying

  co-conspirator’s guilty plea is always admissible so that a jury may assess the witness’s

  credibility—even if a defendant promises to forego a plea-based attack.

             The Court declines to adopt such an extreme position. There are, of course,

  instances in which evidence of a witness’s guilty plea should be admitted to help the jury

  in assessing credibility. As described, the Government may elicit testimony regarding a

  witness’s plea agreement during direct examination “to deflect defendant’s use of a plea

  agreement to attack the witness’ credibility,” 163 or “to anticipate cross-examination by the

  defendant which might give the jury the unjustified impression that the Government was

  concealing this relevant fact.” 164


  163
        United States v. Tocco, 200 F.3d 401, 416-17 (6th Cir. 2000).
  164
        United States v. Townsend, 796 F.2d 158, 162 (6th Cir. 1986) (quoting United States v. Edwards, 631 F.2d
  1049, 1052 (2d Cir. 1980)).
                                                        -29-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 30 of 32. PageID #: 3582
  Case No. 1:19-cr-148
  Gwin, J.

             In opposing Clark’s motion in limine, the Government offers an argument that, upon

  further consideration, seems illogical. In effect, the Government argues that a felony plea

  or conviction could make a witness more credible. 165 But Evidence Rule 609 suggests the

  opposite. Felony conviction questions are permitted “to attack []a witness's character for

  truthfulness by evidence of a criminal conviction.” 166 Rule 609 does not provide for

  supporting a witness’s character for truthfulness with criminal conviction evidence.

             By way of explanation, the Court wrongly allowed the Government to ask about co-

  conspirator plea agreements because the Court incorrectly assumed that those co-

  conspirators would independently testify about explicit planning conversations with Clark.

  The Court wrongly thought co-conspirator testimony admitting a conspiracy would have

  little impact because those co-conspirators would otherwise testify regarding specific

  discussions with Clark about the conspiracy.

             As this trial played out with only vague circumstantial evidence of collaboration, the

  conspiracy claims were much weaker than this Court wrongly expected.

             When a defendant offers to forgo a guilty-plea-based attack on a witness’s

  credibility, the Court should not allow evidence of the witness’s plea. In these

  circumstances, allowing plea agreement evidence risks that the jury accept the co-

  conspirator’s pleas as evidence of a conspiracy. In effect, the jury could logically conclude

  that a conspiracy must have existed if the co-defendants had already admitted a conspiracy

  existed.




  165
        Doc. 197 at 2.
  166
        Fed. R. Evid. 609 (emphasis added).
                                                  -30-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 31 of 32. PageID #: 3583
  Case No. 1:19-cr-148
  Gwin, J.

             The instant case charges Defendant with, inter alia, conspiring with his co-

  defendants to defraud the government. The conspiracy charges required the Government

  to prove concerted effort. Accordingly, when the Court allowed the co-conspirators to

  testify that they pleaded guilty to joining a conspiracy with Clark, the risk of prejudice to

  Clark was especially high.

             To be sure, the Court issued a limiting instruction as part of the final jury

  instructions, 167 but the Court did not contemporaneously admonish the jurors that co-

  conspirators’ guilty pleas were not evidence of the Defendant’s guilt—thereby increasing

  the risk that the jury would consider the pleas for an improper purpose.

             In sum, the Court erred in allowing the Government to elicit testimony about the co-

  co-conspirators’ guilty pleas.

         Nonetheless, the Court concludes that the error was not significant to the degree

  necessary to warrant a new trial. 168 As the Court explained above, there was enough

  evidence to support the jury’s verdict as the charges sustained above, notwithstanding the

  legal error.

         Therefore, in the interest of justice, the Court DENIES Defendant Clark’s motion for a

  new trial.

                                              III.    Conclusion

             For these reasons, the Court GRANTS Clark’s motion for a judgment of acquittal

  regarding Counts 27, 28, 29, and 30. The Court DENIES Clark’s motion for a judgment of

  acquittal on all other counts and DENIES Clark’s motion for a new trial.



  167
        Doc. 244 at 35.
  168
        Munoz, 605 F.3d at 373.
                                                     -31-
Case: 1:19-cr-00148-JG Doc #: 270 Filed: 02/20/20 32 of 32. PageID #: 3584
  Case No. 1:19-cr-148
  Gwin, J.



  IT IS SO ORDERED.



  Dated: February 20, 2020                  s/      James S. Gwin
                                            JAMES S. GWIN
                                            UNITED STATES DISTRICT JUDGE




                                         -32-
